Citation Nr: 1606917	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 479	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel









INTRODUCTION

The Veteran served on active duty from March 1970 to April 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus that he asserts began in service and has continued since.  Specifically, he reports his tinnitus was caused   by air craft noise exposure he experienced while serving as a pilot and a flight instructor.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 .F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic disease of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted continuity of symptomatology provisions found at    38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board concedes the Veteran's in-service acoustic trauma, based upon his assignment to Attack Squadron 15 as a Light Attack Pilot, his assignment as a flight instructor, and his consistent statements regarding exposure to aircraft noise.  The Veteran complained of experiencing tinnitus since the 1970s on his original claim submitted in September 2010.  In his Notice of Disagreement, received in January 2012, he stated that the ringing in his ears had been present since his time in service.  In June 2011, the Veteran complained of tinnitus at his VA audio examination, and the examiner diagnosed bilateral tinnitus.  Therefore, the Board also concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms, such as ringing in his ears, and has done so credibly in this instance.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  The Board finds that the Veteran's statements are sufficient to establish service connection in this instance.

Review of the evidence of record shows that a VA examiner provided a negative nexus opinion on this issue in June 2011.  During that examination, the examiner noted that the Veteran reported he first experienced tinnitus 20 years ago.  The examiner opined that it was not likely that the Veteran's tinnitus was related to his service, as the Veteran had been discharged from service 34 years earlier.

However, the Veteran asserts that the VA examiner misunderstood him.  In his Notice of Disagreement, the Veteran stated that the examiner asked him when the ringing first bothered him.  The Veteran responded that it was about twenty years ago.  However, he intended to convey that the ringing in his ears had been present since his time in service, but began to bother him about twenty years ago.

The Board finds the Veteran's statement that it was his intention to convey to the VA examiner that he had experienced tinnitus since he was in service, and that the tinnitus began to bother him twenty years ago, to be competent and reasonably credible.  Of note, the Board observes that the Veteran's assertion to that effect is consistent with his statement in his initial claim that he began experiencing tinnitus in the 1970s, which was during his period of service.  

As he has competently and credibly asserted that his tinnitus began in service and continued since that time, the positive and negative evidence in this case is in equipoise.  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Accordingly, after resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for tinnitus is granted.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


